By the Court.
The right of the plaintiff below, to maintain the action he has brought, is very loosely stated; but as far as it can be understood, he has mixed tort with contract; partly for trespass, and partly on simple contract. As to the injury done to the clock, it must be presumed to be trespass. The money received of Rile, is simple contract. And as to the oysters, whether the defendant tortiously took them and sold them, or whether the plaintiff delivered them to the defendant to sell, does not appear. It is essential to the correct administration of justice, that the demands be distinctly stated, and the boundaries of actions preserved.
Judgment reversed.